Citation Nr: 1003851	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether partial vacatur of the decision of the Board of 
Veterans Appeals issued on November 21, 2008 (regarding the 
TDIU claim) is warranted.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 21, 2008, the Board issued a decision in which it 
adjudicated several issues, including TDIU; part of that 
decision created the appearance of addressing questions over 
which the Board did not have jurisdiction.  


CONCLUSION OF LAW

The criteria for vacating the November 21, 2008 Board 
decision regarding the TDIU issue, other than those portions 
adjudicating entitlement to increased disability ratings for 
diabetes mellitus type II and PTSD, have been met.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R.  § 20.904 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2009).

In a November 2008 decision, the Board determined that a TDIU 
was not warranted.  In arriving at that determination, in 
order to address the TDIU claim, the Board found facts and 
concluded matters of law as to whether the Veteran's service 
connected disabilities of malaria, hypertension, and a 
duodenal ulcer warranted an increased rating.  This was 
undertaken in order to fully address the TDIU claim, which is 
a determination as to whether the Veteran's service connected 
disabilities, as a whole, have caused the Veteran's 
unemployability. 

Whether those disabilities warranted an increased rating were 
not questions over which the Board had jurisdiction or now 
has jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105 (2009).  

To ensure that the Veteran is not denied due process of law, 
the Board will vacate that portion of the November 2008 
decision that addressed questions other than whether the 
Veteran was entitled to increased ratings for diabetes 
mellitus and PTSD (the TDIU claim).  

The adjudication of the issues of entitlement to increased 
ratings for diabetes mellitus type II and PTSD are not 
disturbed.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

ORDER

That portion of the Board's November 21, 2008 decision  (the 
TDIU claim) that adjudicated issues other than those of 
entitlement to increased ratings for diabetes mellitus type 
II and PTSD is vacated.  


REMAND

As explained above, in a November 2008 decision the Board 
decided the issue of whether a TDIU was warranted.  That 
portion of the November 2008 decision is vacated.  In January 
2009, the Veteran again filed a claim for a TDIU.  The RO 
requested a VA general medical examination and a VA PTSD 
examination  in response to that claim and these examinations 
were conducted in March 2009.  The examination reports, as 
well as many pages of VA treatment records, have been added 
to the claims file since the RO last issued a supplemental 
statement of the case in July 2007.  

As provided for in 38 C.F.R. § 20.1304(c) pertinent evidence 
added to the record after an appealed issue is perfected and 
the Veteran's records are transferred to the Board must be 
referred to the RO for review unless this procedural right is 
waived or the Board determines that the benefit sought on 
appeal may be fully allowed without such referral.  After the 
RO issued a supplemental statement of the case in 2007, 
several hundred pages of VA treatment records were added to 
the claims file, as well as reports of VA medical and PTSD 
examinations conducted in March 2009 and a VA heart 
examination conducted in August 2009.  

Complicating this matter are documents received by the RO 
from the Veteran in December 2008.  In one document the 
Veteran indicated that he understood that the Board had 
denied VA benefits in a November 2008 decision although he 
had not yet received a copy of the decision.  Another 
document was a VA FORM 21-8940, in which he again applied for 
a TDIU.  

The claims file is absent for evidence that the RO has yet 
adjudicated the December 2008 claim for a TDIU.  As the Board 
has vacated the November 2008 adjudication of whether the 
Veteran is entitled to a TDIU, that issue remains on appeal 
from the RO's April 2006 decision.  

In other words, the 21-8940 received in December 2008 does 
not constitute a new claim.  To the extent that the 21-8940 
adds information or evidence pertinent to whether a TDIU is 
warranted, as well as all other evidence of record, such 
evidence must be considered in light of the claim that gave 
rise to the April 2006 rating decision.  There is the 
potential for prejudice to the Veteran if the RO does not 
consider all of the evidence as part and parcel to that claim 
because, if the benefit is granted, the date VA received his 
claim must be considered in assigning an effective date.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Given the above, the matter must be remanded to the RO for 
adjudication taking consideration of all evidence of record.  
If that adjudication does not result in a grant of a TDIU, 
the Veteran does not have to again initiate and perfect an 
appeal to the Board.  This he has already accomplished.  

A review of the claims file shows that the March 2009 VA 
general medical and PTSD examinations were conducted without 
availability of the Veteran's claims file for review by the 
examiners.  This raises the issue of whether the examinations 
were adequate.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (examinations must take into account records of prior 
treatment); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302 (2009) (a factor for determining the probity of a 
medical opinion is whether the opinion was based on 
sufficient facts and data).  

On remand, the Veteran should be again be afforded VA 
examinations and the AMC/RO must ensure that his claims file 
is available for the examiners to review and that the 
examiners review his claims file in conjunction with the 
examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA general 
medical and PTSD examinations.  Provide 
the examiners with information as to the 
disabilities for which service connection 
has been established.  The claims file 
must be made available to the examiners, 
the examiners must review the claims file 
in conjunction with the examinations, and 
the examiners must annotate the reports as 
to whether the claims file was reviewed.  

The examiners are asked to render opinions 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that, without regard to any nonservice-
connected disabilities or the Veteran's 
age, it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities, either 
individually or in concert, render him 
unable to secure or follow a substantially 
gainful occupation.  The opinions must 
include rationale; merely stating facts 
and a conclusion is not an adequate 
examination.  

2.  Then, readjudicate the Veteran's claim 
on appeal.  If the benefit sought is not 
granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


